     Case 2:21-cv-00231-GMN-BNW Document 14 Filed 05/19/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
     George Haines, Esq.
 7   Nevada Bar No. 9411
     FREEDOM LAW FIRM
 8
     8985 S. Eastern Ave., Suite 350
 9   Las Vegas, NV 89123
     Phone: (702) 880-5554
10
     FAX: (702) 385-5518
11   Email: ghaines@freedomlegalteam.com
     Attorney for Plaintiff,
12
     Wayne A. Hagendorf
13
                           UNITED STATES DISTRICT COURT
14
                                DISTRICT OF NEVADA
15
16 WAYNE HAGENDORF,                         ) Civil Case No. 2:21-cv-00231-GMN-
                                            )
17                                          ) BNW
                       Plaintiff,           )
18        v.                                )
                                            )
                                            ) STIPULATION AND ORDER TO
19                                          ) EXTEND MOTION TO DISMISS
                                            ) RESPONSE AND DEADLINE
20 NATIONSTAR MORTGAGE LLC,                 )
                                            ) (SECOND REQUEST)
21                                          )
                                            )
22        Defendant.                        )
                                            )
23
24         Pursuant to Local Rule 7-1, Plaintiff, Wayne Hagendorf, and Defendant,
25
     Nationstar Mortgage LLC, (collectively referred to as the “Parties”), by and through
26
27 their respective undersigned counsel of record, submit this Stipulation and Proposed
28
     Case 2:21-cv-00231-GMN-BNW Document 14 Filed 05/19/21 Page 2 of 3



 1 Order.
 2
 3          Plaintiff filed a Complaint (the “Complaint”) in this Court on February 12,
 4
              2021(ECF No. 1);
 5
 6          Defendant filed its Motion to Dismiss on April 26, 2021 (ECF NO. 8);

 7          Parties entered into First Request for a Stipulation and Order to Extend Motion
 8
              to Dismiss Response and Deadline (ECF No. 11); and
 9
10          The Court approved the First Request for a Stipulation and Order to Extend
11            Motion to Dismiss Response and Deadline and extended Plaintiff’s deadline to
12
              file and serve any point and authorities in response to the Motion to Dismiss from
13
14            5/10/2021 to 5/20/2021 (ECF No. 11).
15
16            The parties are in settlement discussions and are requesting an extension of 12-

17 days to allow them to continue to discuss settlement of this matter. This is the parties’
18
     second request for an extension.
19
20            IT IS HEREBY STIPULATED AND AGREED Plaintiff’s deadline to file and

21 serve any point and authorities in response to the motion shall be extended by 12-days
22
     and shall be due on 6/1/2021; and
23
24 ///
25 ///
26
     ///
27
28
     Case 2:21-cv-00231-GMN-BNW Document 14 Filed 05/19/21 Page 3 of 3



1          IT IS HEREBY STIPULATED AND AGREED Defendant’s deadline to file and
2
     serve any reply in support of its motion shall be 6/8/2021.
3
4
5    Dated: May 19, 2021                             Dated: May 19, 2021
6
     FREEDOM LAW FIRM                                 AKERMAN LLP
7
8
     By: /s/George Haines___________              By: /s/Scott R. Lachman__
9                                                    Scott R. Lachman, Esq. NV Bar
         George Haines, Esq. NV Bar 9411             12016
10
          8985 S. Eastern Ave, Suite 350             1635 Village Center Circle
11                                                   Suite 200
         Las Vegas, NV 89123                         Las Vegas, NV 89134
12
         Attorneys for Plaintiff                     Attorneys for Defendant
13
14
15
16                                        ORDER

17
                                       IT IS SO ORDERED.
18
19                                                __ day of May, 2021.
                                       Dated this 21
20
21
22
23                                     Gloria M. Navarro, District Judge
24                                     United States District Court
25
26
27
28
